In a proceeding to review determination of the temporary city housing rent commission in cancelling a certificate of eviction and denying application therefor, order modified on the' law and the facts by striking from the first ordering paragraph the words “ in all respects granted ” and by substituting therefor the following, “ granted to the following extent and otherwise denied ”; and by striking out the last ordering paragraph. As so modified, the order is affirmed, without costs, and without prejudice to an application by the commission, if so advised, to vacate the order of May 3, 1948, directing issuance of a certificate, and, if successful therein, to an application to vacate the order which is the subject of this appeal. The order of May 3, 1948, is a valid and binding adjudication which serves to bar revocation of the issuance of the certificate until and unless the order is vacated. We "do not decide the sufficiency of the grounds urged by the commission for the purpose of *905such vacatur. There was no occasion to restrain the justices of the Municipal Court. Carswell, Acting P. J., Adel and Wenzel, JJ., concur; Johnston, J., concurs in the result; Sneed, J., dissents and votes to reverse the order and to dismiss the petition, with the following memorandum: The commission complied with the order of May 3, 1948, and issued the certificate of eviction which that order directed. I see no violation or avoidance of that order by the commission in directing a rehearing when, thereafter, it learned that a similar apartment in the premises had become vacant on June 1, 1948, nor in revoking the certificate of eviction when upon that rehearing, the landlord refused to occupy that other apartment herself or to permit the tenant to do so, but asserted that she desired that other apartment for her daughter and her daughter’s family.